Citation Nr: 1720669	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to July 1981.  The appellant is the former spouse of the Veteran and is seeking benefits for their child, A.R., who was born in May 1990. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2010.  This matter was originally on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied apportionment of the Veteran's VA compensation benefits on behalf of the appellant for the minor child. 

In September 2010, the appellant testified at Travel Board hearing; a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The appellant and the Veteran were married in 1982, separated in December 2006, and officially divorced in September 2009. 

2.  The Veteran had custody of their minor child, A.R., until March 24, 2007, when the appellant took custody of their child; the appellant retained custody of A.R. until her 18th birthday in May 2008. 

3.  The Veteran paid the appellant child support for the period that the appellant had custody of A.R. 

4.  The appellant has not shown that her expenses exceed her income or that the Veteran has withheld money legally owed to the appellant during the time period of their separation from December 2006 until their divorce in September 2009.
CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability benefits on behalf of the appellant and A.R. have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Pursuant to the Board's November 2010 Remand, the Appeals Management Center (AMC) provided the Veteran with a copy of the appellant's June 2009 substantive appeal and a copy of the September 2010 hearing transcript.  The appellant was contacted and asked to provide a copy of the divorce decree.  The AMC provided both the Veteran and the appellant with VA Forms 21-8049, Request for Details of Expenses, so that updated information concerning their monthly income, monthly expenses, and net worth could be obtained.  In addition, the case was readjudicated, and both the appellant and the Veteran were provided with the April 2016 Supplemental Statement of the Case.  Additionally, the Veteran was informed in October 2015 that the appellant had been removed as a dependent effective September 14, 2009, the date of his divorce decree.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA applies to "Claims, Effective Dates, and Payments" under Chapter 51 of Title 38, United States Code, but has generally not been found to apply to "Special Provisions Relating to Benefits" under Chapter 53 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435, (2004) (Chapter 53 does not address the adjudication or granting of benefits as does Chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, as apportionment is governed by Chapter 53, it does not appear that the VCAA applies to the instant claim.

The Board notes, however, that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  All interested parties are to be notified of the action taken by the agency of original jurisdiction in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is neither evidence nor allegation that such procedures have not been followed.

Both the Veteran and the appellant have been notified of all pertinent proceedings, as mandated by contested claim procedures.  In particular, the April 2008 apportionment decision and the May 2009 Statement of the Case, with the latter providing notice of the governing legal regulations, along with a specific explanation of the basis for the apportionment decision.  Further, as noted above, the Board remanded this claim in November 2010 for further development of the record; specifically, the Veteran was provided with a copy of the appellant's June 2009 substantive appeal and a copy of the September 2010 hearing transcript.  In addition, both the appellant and the Veteran were provided with the April 2016 Supplemental Statement of the Case.  The Board finds that these actions establish that any duties to notify and assist owed to the parties have been met.  Under these circumstances, the Board finds that there is no prejudice to the appellant or the Veteran in proceeding with a decision on appeal.

Apportionment

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or child's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

For the purposes of VA dependent benefits, the term "child" includes the child of a veteran who, after reaching the age of 18 years, is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs until completion of education or training or reaching the age of 23 years; or, before reaching the age of 18 years became permanently incapable of self-support.  38 C.F.R. § 3.57.

In July 2007, the appellant filed a claim for apportionment and noted that she and the Veteran had been separated and not living together since December 2006 and had been receiving no financial support from him.  

In March 2008, the appellant submitted a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and noted that Veteran had been contributing $350.00 per month for child support since November 2007.  The appellant noted that gross wages from all employment was $2450 for her and $50 for A.R.; cash was $800 for her and $50 for A.R., monthly living expenses was $2073 for both.  She also submitted a statement that she had taken custody of A.R. on October 1, 2007, and would be receiving $350 per month for child support retroactive from November 13, 2007.  

An April 2008 special apportionment decision noted that a review of the financial information submitted by both the Veteran and the appellant showed both parties had a monetary surplus after monthly expenses were paid; that the appellant failed to show financial need to justify an apportionment; and that as of June 1, 2008, the Veteran's income would drop to $1,798, and would barely be able to meet his expenses.    

In this case, the record contains no documentation of A.R. enrolling or continuing studies in a course of education or training subsequent to her 18th birthday.  38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).  Absent this information, there is no basis upon which to find the appellant legally eligible for an apportionment of the Veteran's compensation or pension benefits after A.R. reached the age of 18.

The appellant has not suggested that the Veteran was legally required to pay more than $350 per month for child support of A.R., and there is no evidence in the record that would support any such responsibility on the Veteran's part.  The Board notes the appellant's statement in March 2008 that the $350 per month was substantially less than the amount calculated by the court using the incomes of both the Veteran and the appellant.  The appellant testified, however, that she agreed to the $350 per month child support payment.  The appellant also testified that the Veteran stopped paying child support in May 2008 when their daughter turned 18.  

In light of the above, the Board must find that the Veteran was reasonably discharging his responsibility for A.R.'s support from the time she began living with the appellant in October 2007 until May 2008, when A.R. reached the age of 18.  Therefore, the Board must find that the criteria for the assignment of a general apportionment are not warranted. 

Having determined that the appellant is not entitled to a general apportionment, the Board must now determine whether entitlement to a special apportionment is established. 

The second type of apportionment is a special apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2016).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other interested persons.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable; other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed; and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458 (a) (2016).

Thus, the key factors in the special apportionment determination at hand are (1) whether hardship is shown to exist for A.R., and (2) whether granting an apportionment would cause undue hardship to the Veteran. 

The Board notes that the appellant's request for apportionment is based on the fact that the Veteran was receiving additional benefits for her as a dependent during a time that she was not living with the Veteran and he was not providing any type of financial support to her.  The appellant noted that she assisted the Veteran during his recovery from surgery which led to his disability payment and that she received no compensation for the care given.   

Based on the above information, the Board finds that appellant has not demonstrated hardship so as to warrant a special apportionment, as her household income exceeds her expenses by approximately $400 per month.  The Board finds that the evidence is against a finding of hardship for the appellant in light of the facts of her individual case.  In the absence of hardship, a "special" apportionment is not warranted.  38 C.F.R. § 3.451.

As the appellant does not meet the financial criteria for a special apportionment, the Board need not discuss whether any apportionment would have caused an undue hardship on the Veteran.


ORDER

Entitlement to an apportionment of the Veteran's disability compensation benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


